





U.S. Auto Parts Network, Inc.
2016 Equity Incentive Plan


Adopted by the Board: March 9, 2016
Approved by the Stockholders: May 31, 2016
1.
General.

(a)Successor to and Continuation of Prior Plans. The Plan is intended as the
successor to and continuation of the U.S. Auto Parts Network, Inc. 2006 Equity
Incentive Plan, the U.S. Auto Parts Network, Inc. 2007 Omnibus Incentive Plan
and the U.S. Auto Parts Network, Inc. 2007 New Employee Incentive Plan
(collectively, the “Prior Plans”). Following the Effective Date, no additional
awards may be granted under the Prior Plans. Any unallocated shares remaining
available for the grant of new awards under the Prior Plans as of 12:01 a.m.
Pacific Time on the Effective Date (the “Prior Plans’ Available Reserve”) will
cease to be available under the Prior Plans at such time and will be added to
the Share Reserve (as defined in Section 3(a)) and be then immediately available
for issuance pursuant to Awards granted under this Plan. In addition, from and
after 12:01 a.m. Pacific Time on the Effective Date, all outstanding awards
granted under the Prior Plans will remain subject to the terms of the Prior
Plans, as applicable; provided, however, that the following shares of Common
Stock subject to any outstanding stock award granted under the Prior Plans
(collectively, the “Prior Plans’ Returning Shares”) will immediately be added to
the Share Reserve (as defined in Section 3(a)) as and when such shares become
Prior Plans’ Returning Shares and become available for issuance pursuant to
Awards granted under this Plan: (i) any shares subject to such stock award that
are not issued because such stock award or any portion thereof expires or
otherwise terminates without all of the shares covered by such stock award
having been issued; (ii) any shares subject to such stock award that are not
issued because such stock award or any portion thereof is settled in cash; (iii)
any shares issued pursuant to such stock award that are forfeited back to or
repurchased by the Company because of the failure to meet a contingency or
condition required for the vesting of such shares; and (iv) any shares that are
reacquired, withheld (or not issued) to satisfy a tax withholding obligation in
connection with an award or to satisfy the purchase price or exercise price of a
stock award. All Awards granted on or after 12:01 a.m. Pacific Time on the
Effective Date will be subject to the terms of this Plan.
(b)Eligible Award Recipients. Employees, Directors and Consultants are eligible
to receive Awards.
(c)Available Awards. The Plan provides for the grant of the following types of
Awards: (i) Incentive Stock Options; (ii) Nonstatutory Stock Options; (iii)
Stock Appreciation Rights; (iv) Restricted Stock Awards; (v) Restricted Stock
Unit Awards; (vi) Performance Stock Awards; (vii) Performance Cash Awards; and
(viii) Other Stock Awards.
(d)Purpose. The Plan, through the granting of Awards, is intended to help the
Company secure and retain the services of eligible award recipients, provide
incentives for such persons to exert maximum efforts for the success of the
Company and any Affiliate and provide a means by which the eligible recipients
may benefit from increases in value of the Common Stock.


2.Administration.
(a)Administration by Board. The Board will administer the Plan. The Board may
delegate administration of the Plan to a Committee or Committees, as provided in
Section 2(c).


1

--------------------------------------------------------------------------------





(b)Powers of Board. The Board will have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i)To determine: (A) who will be granted Awards; (B) when and how each Award
will be granted; (C) what type of Award will be granted; (D) the provisions of
each Award (which need not be identical), including when a Participant will be
permitted to exercise or otherwise receive cash or Common Stock under the Award;
(E) the number of shares of Common Stock subject to, or the cash value of, an
Award; and (F) the Fair Market Value applicable to a Stock Award.
(ii)To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for administration of the Plan
and Awards. The Board, in the exercise of these powers, may correct any defect,
omission or inconsistency in the Plan or in any Award Agreement or in the
written terms of a Performance Cash Award, in a manner and to the extent it will
deem necessary or expedient to make the Plan or Award fully effective.
(iii)To settle all controversies regarding the Plan and Awards granted under it.
(iv)To accelerate, in whole or in part, the time at which an Award may be
exercised or vest (or at which cash or shares of Common Stock may be issued).
(v)To suspend or terminate the Plan at any time. Except as otherwise provided in
the Plan (including Section 2(b)(viii)) or an Award Agreement, suspension or
termination of the Plan will not materially impair a Participant’s rights under
an outstanding Award without his or her written consent.
(vi) To amend the Plan in any respect the Board deems necessary or advisable,
including, without limitation, by adopting amendments relating to Incentive
Stock Options and certain nonqualified deferred compensation under Section 409A
of the Code and/or to make the Plan or Awards granted under the Plan compliant
with the requirements for Incentive Stock Options or exempt from or compliant
with the requirements for nonqualified deferred compensation under Section 409A
of the Code, subject to the limitations, if any, of applicable law. If required
by applicable law or listing requirements, and except as provided in
Section 9(a) relating to Capitalization Adjustments, the Company will seek
stockholder approval of any amendment of the Plan that (A) materially increases
the number of shares of Common Stock available for issuance under the Plan,
(B) materially expands the class of individuals eligible to receive Awards under
the Plan, (C) materially increases the benefits accruing to Participants under
the Plan, (D) materially reduces the price at which shares of Common Stock may
be issued or purchased under the Plan, (E) materially extends the term of the
Plan, or (F) materially expands the types of Awards available for issuance under
the Plan. Except as otherwise provided in the Plan (including Section
2(b)(viii)) or an Award Agreement, no amendment of the Plan will materially
impair a Participant’s rights under an outstanding Award without his or her
written consent.
(vii)To submit any amendment to the Plan for stockholder approval, including,
but not limited to, amendments to the Plan intended to satisfy the requirements
of (A) Section 162(m) of the Code regarding the exclusion of performance-based
compensation from the limit on corporate deductibility of compensation paid to
Covered Employees, (B) Section 422 of the Code regarding incentive stock options
or (C) Rule 16b-3.
(viii)To approve forms of Award Agreements for use under the Plan and to amend
the terms of any one or more outstanding Awards, including, but not limited to,
amendments to provide terms more favorable to the Participant than previously
provided in the Award Agreement, subject to any specified limits in the Plan
that are not subject to Board discretion; provided, however, that except as
otherwise provided in the Plan (including this Section 2(b)(viii)) or an Award
Agreement, the Board may not amend the terms of


2

--------------------------------------------------------------------------------





an outstanding Award if the Board, in its sole discretion, determines that the
amendment, taken as a whole, will materially impair the Participant’s rights
under such Award without his or her written consent.
Notwithstanding the foregoing or anything in the Plan to the contrary, unless
prohibited by applicable law, the Board may amend the terms of any outstanding
Award or the Plan, or may suspend or terminate the Plan, without the affected
Participant’s consent, (A) to maintain the qualified status of the Award as an
Incentive Stock Option under Section 422 of the Code, (B) to change the terms of
an Incentive Stock Option, if such change results in impairment of the Award
solely because it impairs the qualified status of the Award as an Incentive
Stock Option under Section 422 of the Code, (C) to clarify the manner of
exemption from, or to bring the Award or the Plan into compliance with, Section
409A of the Code, or (D) to comply with other applicable laws or listing
requirements.
(ix)Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company and
that are not in conflict with the provisions of the Plan or Awards.
(x)To adopt such procedures and sub-plans as are necessary or appropriate to
permit participation in the Plan by Employees, Directors or Consultants who are
foreign nationals or employed outside the United States (provided that Board
approval will not be necessary for immaterial modifications to the Plan or any
Award Agreement that are required for compliance with the laws of the relevant
foreign jurisdiction).
(c)Delegation to Committee.
(i)General. The Board may delegate some or all of the administration of the Plan
to a Committee or Committees. If administration of the Plan is delegated to a
Committee, the Committee will have, in connection with the administration of the
Plan, the powers theretofore possessed by the Board that have been delegated to
the Committee, including the power to delegate to a subcommittee of the
Committee any of the administrative powers the Committee is authorized to
exercise (and references in this Plan to the Board will thereafter be to the
Committee or subcommittee, as applicable). Any delegation of administrative
powers will be reflected in resolutions, not inconsistent with the provisions of
the Plan, adopted from time to time by the Board or Committee (as applicable).
The Committee may, at any time, abolish the subcommittee and/or revest in the
Committee any powers delegated to the subcommittee. The Board may retain the
authority to concurrently administer the Plan with the Committee and may, at any
time, revest in the Board some or all of the powers previously delegated.
(ii)Section 162(m) and Rule 16b-3 Compliance. The Committee may consist solely
of two (2) or more Outside Directors, in accordance with Section 162(m) of the
Code, or solely of two (2) or more Non-Employee Directors, in accordance with
Rule 16b-3.
(d)Delegation to an Officer. The Board may delegate to one (1) or more Officers
the authority to do one or both of the following: (i) designate Employees who
are not Officers to be recipients of Options and SARs (and, to the extent
permitted by applicable law, other Stock Awards) and, to the extent permitted by
applicable law, the terms of such Awards; and (ii) determine the number of
shares of Common Stock to be subject to such Stock Awards granted to such
Employees; provided, however, that the Board resolutions regarding such
delegation will specify the total number of shares of Common Stock that may be
subject to the Stock Awards granted by such Officer and that such Officer may
not grant a Stock Award to himself or herself. Any such Stock Awards will be
granted on the form of Award Agreement most recently approved for use by the
Committee or the Board, unless otherwise provided in the resolutions approving
the delegation of authority. The Board may not delegate authority to an Officer
who is acting solely in the capacity of an Officer (and not also as a Director)
to determine the Fair Market Value pursuant to Section 13(y)(iii).


3

--------------------------------------------------------------------------------





(e)Effect of Board’s Decision. All determinations, interpretations and
constructions made by the Board in good faith will not be subject to review by
any person and will be final, binding and conclusive on all persons.
(f)Cancellation and Re-Grant of Stock Awards. Neither the Board nor any
Committee will have the authority to (i) reduce the exercise or strike price of
any outstanding Option or SAR under the Plan or (ii) cancel any outstanding
Option or SAR that has an exercise or strike price greater than the then-current
Fair Market Value of the Common Stock in exchange for cash or other Stock Awards
under the Plan, unless the stockholders of the Company have approved such an
action within twelve (12) months prior to such an event.
3.Shares Subject to the Plan.
(a)Share Reserve.
(i)Subject to Section 9(a) relating to Capitalization Adjustments, the aggregate
number of shares of Common Stock that may be issued pursuant to Stock Awards
from and after the Effective Date will not exceed the sum of (A) two million
five hundred thousand (2,500,000) new shares, (B) the number of shares subject
to the Prior Plans’ Available Reserve as of the Effective Date plus (C) the
Prior Plans’ Returning Shares, if any, which become available for grant under
this Plan from time to time (such aggregate number of shares described in (A)
through (C) above, the “Share Reserve”).
(ii)In addition, the Share Reserve will automatically increase on January 1st of
each year, for a period of nine years, commencing on January 1, 2017 and ending
on (and including) January 1, 2026, in an amount equal to one million five
hundred thousand (1,500,000) shares per year. Notwithstanding the foregoing, the
Board may act prior to January 1st of a given year to provide that there will be
no January 1st increase in the Share Reserve for such year or that the increase
in the Share Reserve for such year will be a lesser number of shares of Common
Stock than would otherwise occur pursuant to the preceding sentence.
(iii)For clarity, the Share Reserve in this Section 3(a) is a limitation on the
number of shares of Common Stock that may be issued pursuant to the Plan.
Accordingly, this Section 3(a) does not limit the granting of Stock Awards
except as provided in Section 7(a). Shares may be issued in connection with a
merger or acquisition as permitted by NASDAQ Listing Rule 5635(c) or, if
applicable, NYSE Listed Company Manual Section 303A.08, AMEX Company Guide
Section 711 or other applicable rule, and such issuance will not reduce the
number of shares available for issuance under the Plan.
(b)Reversion of Shares to the Share Reserve. If a Stock Award or any portion
thereof (i) expires or otherwise terminates without all of the shares covered by
such Stock Award having been issued or (ii) is settled in cash (i.e., the
Participant receives cash rather than stock), such expiration, termination or
settlement will not reduce (or otherwise offset) the number of shares of Common
Stock that may be available for issuance under the Plan. If any shares of Common
Stock issued pursuant to a Stock Award are forfeited back to or repurchased by
the Company because of the failure to meet a contingency or condition required
to vest such shares in the Participant, then the shares that are forfeited or
repurchased will revert to and again become available for issuance under the
Plan. Any shares reacquired by the Company in satisfaction of tax withholding
obligations on a Stock Award or as consideration for the exercise or purchase
price of a Stock Award will again become available for issuance under the Plan.
(c)Incentive Stock Option Limit. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, the aggregate maximum number of shares
of Common Stock that may be issued pursuant to the exercise of Incentive Stock
Options will be fifteen million (15,000,000) shares of Common Stock.


4

--------------------------------------------------------------------------------





(d)Section 162(m) Limitations. Subject to the Share Reserve and Section 9(a)
relating to Capitalization Adjustments, at such time as the Company may be
subject to the applicable provisions of Section 162(m) of the Code, the
following limitations will apply; provided, however, that if any additional
Awards are granted to any Participant during any calendar year in excess of the
limits below, compensation attributable to such additional Awards will not
satisfy the requirements to be considered “qualified performance-based
compensation” under Section 162(m) of the Code unless such additional Award is
approved by the Company’s stockholders.  
(i)A maximum of two million five hundred thousand (2,500,000) shares of Common
Stock subject to Options and SARs whose value is determined by reference to an
increase over an exercise or strike price of at least one hundred percent (100%)
of the Fair Market Value on the date any such Option or SAR is granted may be
granted to any one Participant during any one calendar year.
(ii)A maximum of two million five hundred thousand (2,500,000) shares of Common
Stock subject to Performance Stock Awards may be granted to any one Participant
during any one calendar year (whether the grant, vesting or exercise is
contingent upon the attainment during the Performance Period of the Performance
Goals).
(iii)A maximum of four million dollars ($4,000,000) subject to Performance Cash
Awards may be granted to any one Participant during any one calendar year.
For purposes of this Section 3(d): (1) if a Performance Stock Award is in the
form of an Option or SAR, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); (2) if a Performance Stock Award may be
paid in the form of cash, it will count only against the Performance Stock Award
limit set forth in Section 3(d)(ii); and (3) if a Performance Cash Award may be
paid in the form of Common Stock, it will count only against the Performance
Cash Award limit set forth in Section 3(d)(iii).
(e)Limits on Grants to Non-Employee Directors. The maximum number of shares of
Common Stock subject to Stock Awards granted under the Plan or otherwise during
any one calendar year to any Non-Employee Director, taken together with any cash
fees paid by the Company to such Non-Employee Director during such calendar year
for service on the Board, will not exceed $500,000 in total value (calculating
the value of any such Stock Awards based on the grant date fair value of such
Stock Awards for financial reporting purposes), or, with respect to the calendar
year in which a Non-Employee Director is first appointed or elected to the
Board, $800,000. The Board may make exceptions to the applicable limit in this
Section 3(e) for individual Non-Employee Directors in extraordinary
circumstances, as Board may determine in its discretion, provided that the
Non-Employee Director receiving such additional compensation may not participate
in the decision to award such compensation.
(f)Source of Shares. The stock issuable under the Plan will be shares of
authorized but unissued or reacquired Common Stock, including shares repurchased
by the Company on the open market or otherwise.
4.Eligibility.
(a)Eligibility for Specific Stock Awards. Incentive Stock Options may be granted
only to employees of the Company or a “parent corporation” or “subsidiary
corporation” thereof (as such terms are defined in Sections 424(e) and 424(f) of
the Code). Stock Awards other than Incentive Stock Options may be granted to
Employees, Directors and Consultants; provided, however, that Stock Awards may
not be granted to Employees, Directors and Consultants who are providing
Continuous Service only to any “parent” of the Company, as such term is defined
in Rule 405, unless (i) the stock underlying such Stock Awards is treated as
“service recipient stock” under Section 409A of the Code (for example, because
the Stock Awards are granted pursuant to a corporate transaction such as a spin
off transaction) or (ii) the Company, in


5

--------------------------------------------------------------------------------





consultation with its legal counsel, has determined that such Stock Awards are
otherwise exempt from or alternatively comply with Section 409A of the Code.
(b)Ten Percent Stockholders. A Ten Percent Stockholder will not be granted an
Incentive Stock Option unless the exercise price of such Option is at least one
hundred ten percent (110%) of the Fair Market Value on the date of grant and the
Option is not exercisable after the expiration of five (5) years from the date
of grant.
5.Provisions Relating to Options and Stock Appreciation Rights.
Each Option or SAR Agreement will be in such form and will contain such terms
and conditions as the Board deems appropriate. All Options will be separately
designated Incentive Stock Options or Nonstatutory Stock Options at the time of
grant, and, if certificates are issued, a separate certificate or certificates
will be issued for shares of Common Stock purchased on exercise of each type of
Option. If an Option is not specifically designated as an Incentive Stock
Option, or if an Option is designated as an Incentive Stock Option but some
portion or all of the Option fails to qualify as an Incentive Stock Option under
the applicable rules, then the Option (or portion thereof) will be a
Nonstatutory Stock Option. The terms and conditions of separate Option or SAR
Agreements need not be identical; provided, however, that each Award Agreement
will conform to (through incorporation of the provisions hereof by reference in
the applicable Award Agreement or otherwise) the substance of each of the
following provisions:
(a)Term. Subject to the provisions of Section 4(b) regarding Ten Percent
Stockholders, no Option or SAR will be exercisable after the expiration of ten
(10) years from the date of its grant or such shorter period specified in the
Award Agreement.
(b)Exercise Price. Subject to the provisions of Section 4(b) regarding Ten
Percent Stockholders, the exercise or strike price of each Option or SAR will be
not less than one hundred percent (100%) of the Fair Market Value of the Common
Stock subject to the Option or SAR on the date the Award is granted.
Notwithstanding the foregoing, an Option or SAR may be granted with an exercise
or strike price lower than one hundred percent (100%) of the Fair Market Value
of the Common Stock subject to the Award if such Award is granted pursuant to an
assumption of or substitution for another option or stock appreciation right
pursuant to a Corporate Transaction and in a manner consistent with the
provisions of Section 409A of the Code and, if applicable, Section 424(a) of the
Code. Each SAR will be denominated in shares of Common Stock equivalents.
(c)Purchase Price for Options. The purchase price of Common Stock acquired
pursuant to the exercise of an Option may be paid, to the extent permitted by
applicable law and as determined by the Board in its sole discretion, by any
combination of the methods of payment set forth below. The Board will have the
authority to grant Options that do not permit all of the following methods of
payment (or that otherwise restrict the ability to use certain methods) and to
grant Options that require the consent of the Company to use a particular method
of payment. The permitted methods of payment are as follows:
(i)by cash (including electronic funds transfers), check, bank draft or money
order payable to the Company;
(ii)pursuant to a program developed under Regulation T as promulgated by the
Federal Reserve Board that, prior to the issuance of the stock subject to the
Option, results in either the receipt of cash (or check) by the Company or the
receipt of irrevocable instructions to pay the aggregate exercise price to the
Company from the sales proceeds;
(iii)by delivery to the Company (either by actual delivery or attestation) of
shares of Common Stock;


6

--------------------------------------------------------------------------------





(iv)if an Option is a Nonstatutory Stock Option, by a “net exercise” arrangement
pursuant to which the Company will reduce the number of shares of Common Stock
issuable upon exercise by the largest whole number of shares with a Fair Market
Value that does not exceed the aggregate exercise price; provided, however, that
the Company will accept a cash or other payment from the Participant to the
extent of any remaining balance of the aggregate exercise price not satisfied by
such reduction in the number of whole shares to be issued. Shares of Common
Stock will no longer be subject to an Option and will not be exercisable
thereafter to the extent that (A) shares issuable upon exercise are used to pay
the exercise price pursuant to the “net exercise,” (B) shares are delivered to
the Participant as a result of such exercise, and (C) shares are withheld to
satisfy tax withholding obligations; or
(v)in any other form of legal consideration that may be acceptable to the Board
and specified in the applicable Award Agreement.
(d)Exercise and Payment of a SAR. To exercise any outstanding SAR, the
Participant must provide written notice of exercise to the Company in compliance
with the provisions of the Award Agreement evidencing such SAR. The appreciation
distribution payable on the exercise of a SAR will be not greater than an amount
equal to the excess of (A) the aggregate Fair Market Value (on the date of the
exercise of the SAR) of a number of shares of Common Stock equal to the number
of Common Stock equivalents in which the Participant is vested under such SAR,
and with respect to which the Participant is exercising the SAR on such date,
over (B) the aggregate strike price of the number of Common Stock equivalents
with respect to which the Participant is exercising the SAR on such date. The
appreciation distribution may be paid in Common Stock, in cash, in any
combination of the two or in any other form of consideration, as determined by
the Board and contained in the Award Agreement evidencing such SAR.
(e)Transferability of Options and SARs. The Board may, in its sole discretion,
impose such limitations on the transferability of Options and SARs as the Board
will determine. In the absence of such a determination by the Board to the
contrary, the following restrictions on the transferability of Options and SARs
will apply:
(i)Restrictions on Transfer. An Option or SAR will not be transferable, except
by will or by the laws of descent and distribution (or pursuant to Sections
5(e)(ii) and 5(e)(iii)), and will be exercisable during the lifetime of the
Participant only by the Participant. The Board may permit transfer of the Option
or SAR in a manner that is not prohibited by applicable tax and securities laws.
Except as explicitly provided in the Plan, neither an Option nor a SAR may be
transferred for consideration.
(ii)Domestic Relations Orders. Subject to the approval of the Board or a duly
authorized Officer, an Option or SAR may be transferred pursuant to the terms of
a domestic relations order, official marital settlement agreement or other
divorce or separation instrument as permitted by Treasury Regulations Section
1.421-1(b)(2). If an Option is an Incentive Stock Option, such Option may be
deemed to be a Nonstatutory Stock Option as a result of such transfer.
(iii)Beneficiary Designation. Subject to the approval of the Board or a duly
authorized Officer, a Participant may, by delivering written notice to the
Company, in a form approved by the Company (or the designated broker), designate
a third party who, upon the death of the Participant, will thereafter be
entitled to exercise the Option or SAR and receive the Common Stock or other
consideration resulting from such exercise. In the absence of such a
designation, upon the death of the Participant, the executor or administrator of
the Participant’s estate will be entitled to exercise the Option or SAR and
receive the Common Stock or other consideration resulting from such exercise.
However, the Company may prohibit designation of a beneficiary at any time,
including due to any conclusion by the Company that such designation would be
inconsistent with the provisions of applicable laws.


7

--------------------------------------------------------------------------------





(f)Vesting Generally. The total number of shares of Common Stock subject to an
Option or SAR may vest and become exercisable in periodic installments that may
or may not be equal. The Option or SAR may be subject to such other terms and
conditions on the time or times when it may or may not be exercised (which may
be based on the satisfaction of Performance Goals or other criteria) as the
Board may deem appropriate. The vesting provisions of individual Options or SARs
may vary. The provisions of this Section 5(f) are subject to any Option or SAR
provisions governing the minimum number of shares of Common Stock as to which an
Option or SAR may be exercised.
(g)Termination of Continuous Service. Except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if a Participant’s Continuous Service terminates
(other than for Cause and other than upon the Participant’s death or
Disability), the Participant may exercise his or her Option or SAR (to the
extent that the Participant was entitled to exercise such Option or SAR as of
the date of termination of Continuous Service), but only within such period of
time ending on the earlier of (i) the date that is three (3) months following
such termination of Continuous Service (or such longer or shorter period
specified in the Award Agreement), and (ii) the expiration of the term of the
Option or SAR as set forth in the Award Agreement. Notwithstanding the
foregoing, a Non-Employee Director may exercise his or her Option or SAR
pursuant to this Section 5(g) (to the extent that the Non-Employee Director was
entitled to exercise such Option or SAR as of the date of termination of
Continuous Service), within such period of time ending on the date that is
twelve (12) months following such termination of Continuous Service. If, after
such termination of Continuous Service, the Participant does not exercise his or
her Option or SAR (as applicable) within the applicable time frame, the Option
or SAR (as applicable) will terminate.
(h)Extension of Termination Date. Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if the exercise of an Option or SAR following the termination
of a Participant’s Continuous Service (other than for Cause and other than upon
the Participant’s death or Disability) would be prohibited at any time solely
because the issuance of shares of Common Stock would violate the registration
requirements under the Securities Act, then the Option or SAR will terminate on
the earlier of (i) the expiration of a total period of time (that need not be
consecutive) equal to the applicable post-termination exercise period after the
termination of the Participant’s Continuous Service during which the exercise of
the Option or SAR would not be in violation of such registration requirements,
or (ii) the expiration of the term of the Option or SAR as set forth in the
applicable Award Agreement. In addition, except as otherwise provided in the
applicable Award Agreement or other written agreement between a Participant and
the Company or an Affiliate, if the sale of any Common Stock received upon
exercise of an Option or SAR following the termination of a Participant’s
Continuous Service (other than for Cause) would violate the Company’s insider
trading policy, then the Option or SAR will terminate on the earlier of (i) the
expiration of a total period of time (that need not be consecutive) equal to the
applicable post-termination exercise period after the termination of the
Participant’s Continuous Service during which the sale of the Common Stock
received upon exercise of the Option or SAR would not be in violation of the
Company’s insider trading policy, or (ii) the expiration of the term of the
Option or SAR as set forth in the applicable Award Agreement.
(i)Disability of Participant. Except as otherwise provided in the applicable
Award Agreement or other written agreement between a Participant and the Company
or an Affiliate, if a Participant’s Continuous Service terminates as a result of
the Participant’s Disability, the Participant may exercise his or her Option or
SAR (to the extent that the Participant was entitled to exercise such Option or
SAR as of the date of termination of Continuous Service), but only within such
period of time ending on the earlier of (i) the date that is twelve (12) months
following such termination of Continuous Service (or such longer or shorter
period specified in the Award Agreement), and (ii) the expiration of the term of
the Option or SAR as set forth in the Award Agreement. If, after such
termination of Continuous Service, the Participant does not exercise


8

--------------------------------------------------------------------------------





his or her Option or SAR (as applicable) within the applicable time frame, the
Option or SAR (as applicable) will terminate.
(j)Death of Participant. Except as otherwise provided in the applicable Award
Agreement or other written agreement between a Participant and the Company or an
Affiliate, if (i) a Participant’s Continuous Service terminates as a result of
the Participant’s death, or (ii) a Participant dies within the period (if any)
specified in the Award Agreement for exercisability after the termination of the
Participant’s Continuous Service (for a reason other than death), then the
Participant’s Option or SAR may be exercised (to the extent that the Participant
was entitled to exercise such Option or SAR as of the date of death) by the
Participant’s estate, by a person who acquired the right to exercise the Option
or SAR by bequest or inheritance, or by a person designated to exercise the
Option or SAR upon the Participant’s death, but only within such period of time
ending on the earlier of (i) the date that is eighteen (18) months following the
date of death (or such longer or shorter period specified in the Award
Agreement), and (ii) the expiration of the term of the Option or SAR as set
forth in the Award Agreement. If, after the Participant’s death, the Option or
SAR (as applicable) is not exercised within the applicable time frame, the
Option or SAR (as applicable) will terminate.
(k)Termination for Cause. Except as explicitly provided otherwise in the
applicable Award Agreement or other individual written agreement between a
Participant and the Company or an Affiliate, if a Participant’s Continuous
Service is terminated for Cause, the Participant’s Option or SAR will terminate
immediately upon such termination of Continuous Service, and the Participant
will be prohibited from exercising his or her Option or SAR from and after the
time of such termination of Continuous Service.
(l)Non-Exempt Employees. If an Option or SAR is granted to an Employee who is a
non-exempt employee for purposes of the Fair Labor Standards Act of 1938, as
amended, the Option or SAR will not be first exercisable for any shares of
Common Stock until at least six (6) months following the date of grant of the
Option or SAR (although the Award may vest prior to such date). Consistent with
the provisions of the Worker Economic Opportunity Act, (i) if such non-exempt
employee dies or suffers a Disability, (ii) upon a Corporate Transaction in
which such Option or SAR is not assumed, continued or substituted, (iii) upon a
Change in Control, or (iv) upon the Participant’s retirement (as such term may
be defined in the Participant’s Award Agreement, in another written agreement
between the Participant and the Company or an Affiliate, or, if no such
definition, in accordance with the Company’s then current employment policies
and guidelines), the vested portion of any Options and SARs may be exercised
earlier than six (6) months following the date of grant. The foregoing provision
is intended to operate so that any income derived by a non-exempt employee in
connection with the exercise or vesting of an Option or SAR will be exempt from
his or her regular rate of pay. To the extent permitted and/or required for
compliance with the Worker Economic Opportunity Act to ensure that any income
derived by a non-exempt employee in connection with the exercise, vesting or
issuance of any shares under any other Stock Award will be exempt from the
employee’s regular rate of pay, the provisions of this Section 5(l) will apply
to all Stock Awards and are hereby incorporated by reference into such Stock
Award Agreements.
6.Provisions of Stock Awards Other than Options and SARs.
(a)Restricted Stock Awards. Each Restricted Stock Award Agreement will be in
such form and will contain such terms and conditions as the Board deems
appropriate. To the extent consistent with the Company’s bylaws, at the Board’s
election, shares of Common Stock underlying a Restricted Stock Award may be (i)
held in book entry form subject to the Company’s instructions until any
restrictions relating to the Restricted Stock Award lapse, or (ii) evidenced by
a certificate, which certificate will be held in such form and manner as
determined by the Board. The terms and conditions of separate Restricted Stock
Award Agreements need not be identical; provided, however, that each Restricted
Stock Award Agreement will


9

--------------------------------------------------------------------------------





conform to (through incorporation of the provisions hereof by reference in the
applicable Award Agreement or otherwise) the substance of each of the following
provisions:
(i)Consideration. A Restricted Stock Award may be awarded in consideration for
(A) cash (including electronic funds transfers), check, bank draft or money
order payable to the Company, (B) past services to the Company or an Affiliate,
or (C) any other form of legal consideration (including future services) that
may be acceptable to the Board, in its sole discretion, and permissible under
applicable law.
(ii)Vesting. Shares of Common Stock awarded under a Restricted Stock Award
Agreement may be subject to forfeiture to or repurchase by the Company in
accordance with a vesting schedule to be determined by the Board.
(iii)Termination of Continuous Service. If a Participant’s Continuous Service
terminates, the Company may receive through a forfeiture condition or a
repurchase right any or all of the shares of Common Stock held by the
Participant that have not vested as of the date of such termination under the
terms of the Participant’s Restricted Stock Award Agreement.
(iv)Transferability. Rights to acquire shares of Common Stock under a Restricted
Stock Award Agreement will be transferable by the Participant only upon such
terms and conditions as are set forth in the Restricted Stock Award Agreement,
as the Board will determine in its sole discretion, so long as Common Stock
awarded under the Restricted Stock Award Agreement remains subject to the terms
of the Restricted Stock Award Agreement.
(v)Dividends. A Restricted Stock Award Agreement may provide that any dividends
paid on Restricted Stock will be subject to the same vesting and forfeiture
restrictions as apply to the shares subject to the Restricted Stock Award to
which they relate.
(b)Restricted Stock Unit Awards. Each Restricted Stock Unit Award Agreement will
be in such form and will contain such terms and conditions as the Board deems
appropriate. The terms and conditions of separate Restricted Stock Unit Award
Agreements need not be identical; provided, however, that each Restricted Stock
Unit Award Agreement will conform to (through incorporation of the provisions
hereof by reference in the applicable Award Agreement or otherwise) the
substance of each of the following provisions:
(i)Consideration. At the time of grant of a Restricted Stock Unit Award, the
Board will determine the consideration, if any, to be paid by the Participant
upon delivery of each share of Common Stock subject to the Restricted Stock Unit
Award. The consideration to be paid (if any) by the Participant for each share
of Common Stock subject to a Restricted Stock Unit Award may be paid in any form
of legal consideration that may be acceptable to the Board, in its sole
discretion, and permissible under applicable law.
(ii)Vesting. At the time of the grant of a Restricted Stock Unit Award, the
Board may impose such restrictions on or conditions to the vesting of the
Restricted Stock Unit Award as it, in its sole discretion, deems appropriate.
(iii)Payment. A Restricted Stock Unit Award may be settled by the delivery of
shares of Common Stock, their cash equivalent, any combination thereof or in any
other form of consideration, as determined by the Board and contained in the
Restricted Stock Unit Award Agreement.
(iv)Additional Restrictions. At the time of the grant of a Restricted Stock Unit
Award, the Board, as it deems appropriate, may impose such restrictions or
conditions that delay the delivery of the shares of Common Stock (or their cash
equivalent) subject to the Restricted Stock Unit Award to a time after the
vesting of the Restricted Stock Unit Award.


10

--------------------------------------------------------------------------------





(v)Dividend Equivalents. Dividend equivalents may be credited in respect of
shares of Common Stock covered by a Restricted Stock Unit Award, as determined
by the Board and contained in the Restricted Stock Unit Award Agreement. At the
sole discretion of the Board, such dividend equivalents may be converted into
additional shares of Common Stock covered by the Restricted Stock Unit Award in
such manner as determined by the Board. Any additional shares covered by the
Restricted Stock Unit Award credited by reason of such dividend equivalents will
be subject to all of the same terms and conditions of the underlying Restricted
Stock Unit Award Agreement to which they relate.
(vi)Termination of Continuous Service. Except as otherwise provided in the
applicable Restricted Stock Unit Award Agreement or other written agreement
between a Participant and the Company or an Affiliate, if a Participant’s
Continuous Service terminates, any portion of the Participant’s Restricted Stock
Unit Award that has not vested as of the date of such termination will be
forfeited upon such termination.
(c)Performance Awards.
(i)Performance Stock Awards. A Performance Stock Award is a Stock Award
(covering a number of shares not in excess of that set forth in Section
3(d)(ii)) that is payable (including that may be granted, vest or be exercised)
contingent upon the attainment during a Performance Period of specified
Performance Goals. A Performance Stock Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion. In addition, to the extent permitted by
applicable law and the applicable Award Agreement, the Board or the Committee
may determine that cash may be used in payment of Performance Stock Awards.
(ii)Performance Cash Awards. A Performance Cash Award is a cash award (for a
dollar value not in excess of that set forth in Section 3(d)(iii)) that is
payable contingent upon the attainment during a Performance Period of specified
Performance Goals. A Performance Cash Award may, but need not, require the
Participant’s completion of a specified period of Continuous Service. The length
of any Performance Period, the Performance Goals to be achieved during the
Performance Period, and the measure of whether and to what degree such
Performance Goals have been attained will be conclusively determined by the
Committee (or, to the extent that an Award is not intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Board or
the Committee), in its sole discretion. The Board or the Committee may specify
the form of payment of Performance Cash Awards, which may be cash or other
property, or may provide for a Participant to have the option for his or her
Performance Cash Award, or such portion thereof as the Board or the Committee
may specify, to be paid in whole or in part in cash or other property.
(iii)Committee and Board Discretion. With respect to any Performance Stock Award
or Performance Cash Award, the Committee (or, to the extent that an Award is not
intended to qualify as “performance-based compensation” under Section 162(m) of
the Code, the Board or the Committee) retains the discretion to (A) reduce or
eliminate the compensation or economic benefit due upon attainment of the
Performance Goals on the basis of any considerations as the Committee or Board
(as applicable), in its sole discretion, may determine and (B) define the manner
of calculating the Performance Criteria it selects to use for a Performance
Period.
(iv)Section 162(m) Compliance. With respect to any Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, unless
otherwise permitted under Section 162(m) of the Code, the Committee will
establish the Performance Goals applicable to, and the


11

--------------------------------------------------------------------------------





formula for calculating the amount payable under, the Award no later than the
earlier of (A) the date ninety (90) days after the commencement of the
applicable Performance Period, and (B) the date on which twenty-five percent
(25%) of the Performance Period has elapsed, and in any event at a time when the
achievement of the applicable Performance Goals remains substantially uncertain.
Prior to the payment of any compensation under an Award intended to qualify as
“performance-based compensation” under Section 162(m) of the Code, the Committee
will certify the extent to which any Performance Goals and any other material
terms under such Award have been satisfied (other than in cases where such
Performance Goals or terms relate solely to the increase in the value of the
Common Stock).
(d)Other Stock Awards. Other forms of Stock Awards valued in whole or in part by
reference to, or otherwise based on, Common Stock, including the appreciation in
value thereof (e.g., options or stock appreciation rights with an exercise price
or strike price less than one hundred percent (100%) of the Fair Market Value of
the Common Stock at the time of grant) may be granted either alone or in
addition to Stock Awards granted under Section 5 and this Section 6. Subject to
the provisions of the Plan, the Board will have sole and complete authority to
determine the persons to whom and the time or times at which such Other Stock
Awards will be granted, the number of shares of Common Stock (or the cash
equivalent thereof) to be granted pursuant to such Other Stock Awards and all
other terms and conditions of such Other Stock Awards.
7.Covenants of the Company.
(a)Availability of Shares. The Company will keep available at all times the
number of shares of Common Stock reasonably required to satisfy then-outstanding
Stock Awards.
(b)Securities Law Compliance. The Company will seek to obtain from each
regulatory commission or agency having jurisdiction over the Plan the authority
required to grant Stock Awards and to issue and sell shares of Common Stock upon
exercise of the Stock Awards; provided, however, that this undertaking will not
require the Company to register under the Securities Act the Plan, any Stock
Award or any Common Stock issued or issuable pursuant to any such Stock Award.
If, after reasonable efforts and at a reasonable cost, the Company is unable to
obtain from any such regulatory commission or agency the authority that counsel
for the Company deems necessary for the lawful issuance and sale of Common Stock
under the Plan, the Company will be relieved from any liability for failure to
issue and sell Common Stock upon exercise of such Stock Awards unless and until
such authority is obtained. A Participant will not be eligible for the grant of
an Award or the subsequent issuance of cash or Common Stock pursuant to the
Award if such grant or issuance would be in violation of any applicable
securities law.
(c)No Obligation to Notify or Minimize Taxes. The Company will have no duty or
obligation to any Participant to advise such holder as to the time or manner of
exercising a Stock Award. Furthermore, the Company will have no duty or
obligation to warn or otherwise advise such holder of a pending termination or
expiration of an Award or a possible period in which the Award may not be
exercised. The Company has no duty or obligation to minimize the tax
consequences of an Award to the holder of such Award.
8.Miscellaneous.
(a)Use of Proceeds from Sales of Common Stock. Proceeds from the sale of shares
of Common Stock issued pursuant to Stock Awards will constitute general funds of
the Company.
(b)Corporate Action Constituting Grant of Awards. Corporate action constituting
a grant by the Company of an Award to any Participant will be deemed completed
as of the date of such corporate action, unless otherwise determined by the
Board, regardless of when the instrument, certificate or letter evidencing the
Award is communicated to, or actually received or accepted by, the Participant.
In the event that the corporate records (e.g., Board consents, resolutions or
minutes) documenting the corporate action


12

--------------------------------------------------------------------------------





constituting the grant contain terms (e.g., exercise price, vesting schedule or
number of shares) that are inconsistent with those in the Award Agreement or
related grant documents as a result of a clerical error in the papering of the
Award Agreement or related grant documents, the corporate records will control
and the Participant will have no legally binding right to the incorrect term in
the Award Agreement or related grant documents.
(c)Stockholder Rights. No Participant will be deemed to be the holder of, or to
have any of the rights of a holder with respect to, any shares of Common Stock
subject to an Award unless and until (i) such Participant has satisfied all
requirements for exercise of, or the issuance of shares of Common Stock under,
the Award pursuant to its terms, and (ii) the issuance of the Common Stock
subject to such Award has been entered into the books and records of the
Company.
(d)No Employment or Other Service Rights. Nothing in the Plan, any Award
Agreement or any other instrument executed thereunder or in connection with any
Award granted pursuant thereto will confer upon any Participant any right to
continue to serve the Company or an Affiliate in the capacity in effect at the
time the Award was granted or will affect the right of the Company or an
Affiliate to terminate (i) the employment of an Employee with or without notice
and with or without cause, (ii) the service of a Consultant pursuant to the
terms of such Consultant’s agreement with the Company or an Affiliate, or (iii)
the service of a Director pursuant to the bylaws of the Company or an Affiliate,
and any applicable provisions of the corporate law of the state in which the
Company or the Affiliate is incorporated, as the case may be.
(e)Change in Time Commitment. In the event a Participant’s regular level of time
commitment in the performance of his or her services for the Company or any
Affiliate is reduced (for example, and without limitation, if the Participant is
an Employee of the Company and the Employee has a change in status from a
full-time Employee to a part-time Employee or takes an extended leave of
absence) after the date of grant of any Award to the Participant, the Board has
the right in its sole discretion to (i) make a corresponding reduction in the
number of shares or cash amount subject to any portion of such Award that is
scheduled to vest or become payable after the date of such change in time
commitment, and (ii) in lieu of or in combination with such a reduction, extend
the vesting or payment schedule applicable to such Award. In the event of any
such reduction, the Participant will have no right with respect to any portion
of the Award that is so reduced or extended.
(f)Incentive Stock Option Limitations. To the extent that the aggregate Fair
Market Value (determined at the time of grant) of Common Stock with respect to
which Incentive Stock Options are exercisable for the first time by any
Participant during any calendar year (under all plans of the Company and any
Affiliates) exceeds one hundred thousand dollars ($100,000) (or such other limit
established in the Code) or otherwise does not comply with the rules governing
Incentive Stock Options, the Options or portions thereof that exceed such limit
(according to the order in which they were granted) or otherwise do not comply
with such rules will be treated as Nonstatutory Stock Options, notwithstanding
any contrary provision of the applicable Option Agreement(s).
(g)Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Common Stock under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award, and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring Common Stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the Common Stock. The foregoing
requirements, and any assurances given pursuant to such requirements, will be
inoperative if (A) the issuance of the shares upon the exercise or acquisition
of Common Stock under the


13

--------------------------------------------------------------------------------





Stock Award has been registered under a then currently effective registration
statement under the Securities Act, or (B) as to any particular requirement, a
determination is made by counsel for the Company that such requirement need not
be met in the circumstances under the then applicable securities laws. The
Company may, upon advice of counsel to the Company, place legends on stock
certificates issued under the Plan as such counsel deems necessary or
appropriate in order to comply with applicable securities laws, including, but
not limited to, legends restricting the transfer of the Common Stock.
(h)Withholding Obligations. Unless prohibited by the terms of an Award
Agreement, the Company may, in its sole discretion, satisfy any federal, state
or local tax withholding obligation relating to an Award by any of the following
means or by a combination of such means: (i) causing the Participant to tender a
cash payment; (ii)  withholding shares of Common Stock from the shares of Common
Stock issued or otherwise issuable to the Participant in connection with the
Stock Award; provided, however, that no shares of Common Stock are withheld with
a value exceeding the minimum amount of tax required to be withheld by law (or
such lesser amount as may be necessary to avoid classification of the Stock
Award as a liability for financial accounting purposes); (iii) withholding cash
from an Award settled in cash; (iv) withholding payment from any amounts
otherwise payable to the Participant; or (v) by such other method as may be set
forth in the Award Agreement.
(i)Electronic Delivery. Any reference herein to a “written” agreement or
document will include any agreement or document delivered electronically, filed
publicly at www.sec.gov (or any successor website thereto) or posted on the
Company’s intranet (or other shared electronic medium controlled by the Company
to which the Participant has access).
(j)Deferrals. To the extent permitted by applicable law, the Board, in its sole
discretion, may determine that the delivery of Common Stock or the payment of
cash, upon the exercise, vesting or settlement of all or a portion of any Award
may be deferred and may establish programs and procedures for deferral elections
to be made by Participants. Deferrals by Participants will be made in accordance
with Section 409A of the Code. Consistent with Section 409A of the Code, the
Board may provide for distributions while a Participant is still an employee or
otherwise providing services to the Company. The Board is authorized to make
deferrals of Awards and determine when, and in what annual percentages,
Participants may receive payments, including lump sum payments, following the
Participant’s termination of Continuous Service, and implement such other terms
and conditions consistent with the provisions of the Plan and in accordance with
applicable law.
(k)Section 409A Compliance. Unless otherwise expressly provided for in an Award
Agreement, the Plan and Award Agreements will be interpreted to the greatest
extent possible in a manner that makes the Plan and the Awards granted hereunder
exempt from Section 409A of the Code, and, to the extent not so exempt, in
compliance with Section 409A of the Code. If the Board determines that any Award
granted hereunder is not exempt from and is therefore subject to Section 409A of
the Code, the Award Agreement evidencing such Award will incorporate the terms
and conditions necessary to avoid the consequences specified in Section
409A(a)(1) of the Code and to the extent an Award Agreement is silent on terms
necessary for compliance, such terms are hereby incorporated by reference into
the Award Agreement. Notwithstanding anything to the contrary in this Plan (and
unless the Award Agreement specifically provides otherwise), if the shares of
Common Stock are publicly traded, and if a Participant holding an Award that
constitutes “deferred compensation” under Section 409A of the Code is a
“specified employee” for purposes of Section 409A of the Code, no distribution
or payment of any amount that is due because of a “separation from service” (as
defined in Section 409A of the Code without regard to alternative definitions
thereunder) will be issued or paid before the date that is six (6) months
following the date of the Participant’s “separation from service” or, if
earlier, the date of the Participant’s death, unless such distribution or
payment may be made in a manner that complies with Section 409A of the Code, and
any amounts so deferred will be paid


14

--------------------------------------------------------------------------------





in a lump sum on the day after such six (6) month period elapses, with the
balance paid thereafter on the original schedule.
(l)Clawback/Recovery. All Awards granted under the Plan will be subject to
recoupment in accordance with any clawback policy that the Company is required
to adopt pursuant to the listing standards of any national securities exchange
or association on which the Company’s securities are listed or as is otherwise
required by the Dodd-Frank Wall Street Reform and Consumer Protection Act or
other applicable law. In addition, the Board may impose such other clawback,
recovery or recoupment provisions in an Award Agreement as the Board determines
necessary or appropriate, including, but not limited to, a reacquisition right
in respect of previously acquired shares of Common Stock or other cash or
property upon the occurrence of Cause. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any agreement with
the Company.
9.Adjustments upon Changes in Common Stock; Other Corporate Events.
(a)Capitalization Adjustments. In the event of a Capitalization Adjustment, the
Board will appropriately and proportionately adjust: (i) the class(es) and
maximum number of securities subject to the Plan pursuant to Section 3(a); (ii)
the class(es) and maximum number of securities that may be issued pursuant to
the exercise of Incentive Stock Options pursuant to Section 3(c); (iii) the
class(es) and maximum number of securities that may be awarded to any
Participant pursuant to Section 3(d); and (iv) the class(es) and number of
securities and price per share of stock subject to outstanding Stock Awards. The
Board will make such adjustments, and its determination will be final, binding
and conclusive.
(b)Dissolution or Liquidation. Except as otherwise provided in the applicable
Stock Award Agreement or other written agreement between a Participant and the
Company or an Affiliate, in the event of a dissolution or liquidation of the
Company, all outstanding Stock Awards (other than Stock Awards consisting of
vested and outstanding shares of Common Stock not subject to a forfeiture
condition or the Company’s right of repurchase) will terminate immediately prior
to the completion of such dissolution or liquidation, and the shares of Common
Stock subject to a forfeiture condition or the Company’s right of repurchase may
be reacquired or repurchased by the Company notwithstanding the fact that the
holder of such Stock Award is providing Continuous Service; provided, however,
that the Board may, in its sole discretion, cause some or all Stock Awards to
become fully vested, exercisable and/or no longer subject to forfeiture or
repurchase (to the extent such Stock Awards have not previously expired or
terminated) before the dissolution or liquidation is completed but contingent on
its completion.
(c)Corporate Transactions. In the event of a Corporate Transaction,
notwithstanding any other provision of the Plan, the Board may take one or more
of the following actions with respect to Stock Awards, contingent upon the
closing or consummation of the Corporate Transaction, unless otherwise provided
in the instrument evidencing the Stock Award, in any other written agreement
between the Company or any Affiliate and the Participant or in any director
compensation policy of the Company, or unless otherwise expressly provided by
the Board at the time of grant of the Stock Award:
(i)arrange for the surviving corporation or acquiring corporation (or the
surviving or acquiring corporation’s parent company) to assume or continue the
Stock Award or to substitute a similar stock award for the Stock Award
(including, but not limited to, an award to acquire the same consideration paid
to the stockholders of the Company pursuant to the Corporate Transaction);
(ii)arrange for the assignment of any reacquisition or repurchase rights held by
the Company in respect of Common Stock issued pursuant to the Stock Award to the
surviving corporation or acquiring corporation (or the surviving or acquiring
corporation’s parent company);


15

--------------------------------------------------------------------------------





(iii)accelerate the vesting, in whole or in part, of the Stock Award (and, if
applicable, the time at which the Stock Award may be exercised) to a date prior
to the effective time of such Corporate Transaction as the Board determines (or,
if the Board does not determine such a date, to the date that is five (5) days
prior to the effective date of the Corporate Transaction), with such Stock Award
terminating if not exercised (if applicable) at or prior to the effective time
of the Corporate Transaction; provided, however, that the Board may require
Participants to complete and deliver to the Company a notice of exercise before
the effective date of a Corporate Transaction, which exercise is contingent upon
the effectiveness of such Corporate Transaction;
(iv)arrange for the lapse, in whole or in part, of any reacquisition or
repurchase rights held by the Company with respect to the Stock Award;
(v)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, and pay such cash consideration (including no consideration) as the
Board, in its sole discretion, may consider appropriate; and
(vi)cancel or arrange for the cancellation of the Stock Award, to the extent not
vested or not exercised prior to the effective time of the Corporate
Transaction, in exchange for a payment, in such form as may be determined by the
Board equal to the excess, if any, of (A) the per share amount payable to
holders of Common Stock in connection with the Corporate Transaction, over
(B) the per share exercise price under the applicable Award. For clarity, this
payment may be zero ($0) if the value of the property is equal to or less than
the exercise price. In addition, any escrow, holdback, earnout or similar
provisions in the definitive agreement for the Corporate Transaction may apply
to such payment to the same extent and in the same manner as such provisions
apply to the holders of Common Stock.
The Board need not take the same action or actions with respect to all Stock
Awards or portions thereof or with respect to all Participants. The Board may
take different actions with respect to the vested and unvested portions of a
Stock Award.
In the event of a Corporate Transaction, unless otherwise provided in the
instrument evidencing a Performance Cash Award or any other written agreement
between the Company or any Affiliate and the Participant, or unless otherwise
expressly provided by the Board, all Performance Cash Awards outstanding under
the Plan will terminate prior to the effective time of such Corporate
Transaction.
(d)Change in Control. A Stock Award may be subject to additional acceleration of
vesting and exercisability upon or after a Change in Control as may be provided
in the Stock Award Agreement for such Stock Award, in any other written
agreement between the Company or any Affiliate and the Participant or in any
director compensation policy of the Company, but in the absence of such
provision, no such acceleration will occur. Notwithstanding the foregoing, the
vesting of all Awards held by Non-Employee Directors shall be accelerated in
full upon a Change in Control.
10.Termination or Suspension of the Plan.
(a)The Board may suspend or terminate the Plan at any time. No Incentive Stock
Option may be granted after the tenth (10th) anniversary of the earlier of (i)
the Adoption Date or (ii) the date the Plan is approved by the stockholders of
the Company. No Awards may be granted under the Plan while the Plan is suspended
or after it is terminated.
(b)No Impairment of Rights. Suspension or termination of the Plan will not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the affected Participant or as
otherwise permitted in the Plan (including Section 2(b)(viii)) or an Award
Agreement.


16

--------------------------------------------------------------------------------





11.Effective Date of Plan.
This Plan will become effective on the Effective Date.
12.
Choice of Law.

The laws of the State of Delaware will govern all questions concerning the
construction, validity and interpretation of this Plan, without regard to that
state’s conflict of laws rules.
13.
Definitions. As used in the Plan, the following definitions will apply to the
capitalized terms indicated below:

(a)“Adoption Date” means March 9, 2016, which is the date the Plan was adopted
by the Board.
(b)“Affiliate” means, at the time of determination, any “parent” or “subsidiary”
of the Company as such terms are defined in Rule 405. The Board will have the
authority to determine the time or times at which “parent” or “subsidiary”
status is determined within the foregoing definition.
(c)“Appreciation Award” means (i) a stock option or stock appreciation right
granted under the Prior Plans or (ii) an Option or Stock Appreciation Right, in
each case with respect to which the exercise or strike price is at least one
hundred percent (100%) of the Fair Market Value of the Common Stock subject to
the stock option or stock appreciation right, or Option or Stock Appreciation
Right, as applicable, on the date of grant.
(d)“Award” means a Stock Award or a Performance Cash Award.
(e)“Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of an Award.
(f)“Board” means the Board of Directors of the Company.
(g)“Capitalization Adjustment” means any change that is made in, or other events
that occur with respect to, the Common Stock subject to the Plan or subject to
any Stock Award after the Adoption Date without the receipt of consideration by
the Company through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, large
nonrecurring cash dividend, stock split, reverse stock split, liquidating
dividend, combination of shares, exchange of shares, change in corporate
structure or any similar equity restructuring transaction, as that term is used
in Statement of Financial Accounting Standards Board Accounting Standards
Codification Topic 718 (or any successor thereto). Notwithstanding the
foregoing, the conversion of any convertible securities of the Company will not
be treated as a Capitalization Adjustment.
(h)“Cause” will have the meaning ascribed to such term in any written agreement
between a Participant and the Company or an Affiliate defining such term and, in
the absence of such agreement, such term means, with respect to a Participant,
the occurrence of any of the following events: (i) such Participant’s commission
of any felony or any crime involving fraud, dishonesty or moral turpitude under
the laws of the United States or any state thereof; (ii) such Participant’s
attempted commission of, or participation in, a fraud or act of dishonesty
against the Company or an Affiliate; (iii) such Participant’s intentional,
material violation of any contract or agreement between the Participant and the
Company or an Affiliate or of any statutory duty owed to the Company or an
Affiliate; (iv)  such Participant’s unauthorized use or disclosure of the
Company’s or an Affiliate’s confidential information or trade secrets; or (v)
such Participant’s gross misconduct. The determination that a termination of the
Participant’s Continuous Service is either for Cause or without Cause will be
made by the Company, in its sole discretion. Any determination by the Company
that the Continuous Service of a Participant was terminated with or without
Cause for the purposes of


17

--------------------------------------------------------------------------------





outstanding Awards held by such Participant will have no effect upon any
determination of the rights or obligations of the Company or such Participant
for any other purpose.
(i)“Change in Control” means the occurrence, in a single transaction or in a
series of related transactions, of any one or more of the following events:
(i)any Exchange Act Person becomes the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities other than by
virtue of a merger, consolidation or similar transaction. Notwithstanding the
foregoing, a Change in Control will not be deemed to occur (A) on account of the
acquisition of securities of the Company directly from the Company, (B) on
account of the acquisition of securities of the Company by an investor, any
affiliate thereof or any other Exchange Act Person that acquires the Company’s
securities in a transaction or series of related transactions the primary
purpose of which is to obtain financing for the Company through the issuance of
equity securities, or (C) solely because the level of Ownership held by any
Exchange Act Person (the “Subject Person”) exceeds the designated percentage
threshold of the outstanding voting securities as a result of a repurchase or
other acquisition of voting securities by the Company reducing the number of
shares outstanding, provided that if a Change in Control would occur (but for
the operation of this sentence) as a result of the acquisition of voting
securities by the Company, and after such share acquisition, the Subject Person
becomes the Owner of any additional voting securities that, assuming the
repurchase or other acquisition had not occurred, increases the percentage of
the then outstanding voting securities Owned by the Subject Person over the
designated percentage threshold, then a Change in Control will be deemed to
occur;
(ii)there is consummated a merger, consolidation or similar transaction
involving (directly or indirectly) the Company and, immediately after the
consummation of such merger, consolidation or similar transaction, the
stockholders of the Company immediately prior thereto do not Own, directly or
indirectly, either (A) outstanding voting securities representing more than
fifty percent (50%) of the combined outstanding voting power of the surviving
Entity in such merger, consolidation or similar transaction or (B) more than
fifty percent (50%) of the combined outstanding voting power of the parent of
the surviving Entity in such merger, consolidation or similar transaction, in
each case in substantially the same proportions as their Ownership of the
outstanding voting securities of the Company immediately prior to such
transaction;
(iii)there is consummated a sale, lease, exclusive license or other disposition
of all or substantially all of the consolidated assets of the Company and its
Subsidiaries, other than a sale, lease, license or other disposition of all or
substantially all of the consolidated assets of the Company and its Subsidiaries
to an Entity, more than fifty percent (50%) of the combined voting power of the
voting securities of which are Owned by stockholders of the Company in
substantially the same proportions as their Ownership of the outstanding voting
securities of the Company immediately prior to such sale, lease, license or
other disposition; or
(iv)individuals who, on the Adoption Date, are members of the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Board; provided, however, that if the appointment or election (or
nomination for election) of any new Board member was approved or recommended by
a majority vote of the members of the Incumbent Board then still in office, such
new member will, for purposes of this Plan, be considered as a member of the
Incumbent Board.
Notwithstanding the foregoing definition or any other provision of this Plan,
(A) the term Change in Control will not include a sale of assets, merger or
other transaction effected exclusively for the purpose of changing the domicile
of the Company, and (B) the definition of Change in Control (or any analogous
term) in an individual written agreement between a Participant and the Company
or an Affiliate will supersede the foregoing definition with respect to Awards
subject to such agreement; provided, however, that (1) if no


18

--------------------------------------------------------------------------------





definition of Change in Control (or any analogous term) is set forth in such an
individual written agreement, the foregoing definition will apply; and (2) no
Change in Control (or any analogous term) will be deemed to occur with respect
to Awards subject to such an individual written agreement without a requirement
that the Change in Control (or any analogous term) actually occur. If required
for compliance with Section 409A of the Code, in no event will an event be
deemed a Change in Control if such event is not also a “change in the ownership
of” the Company, a “change in the effective control of” the Company, or a
“change in the ownership of a substantial portion of the assets of” the Company,
each as determined under Treasury Regulations Section 1.409A-3(i)(5) (without
regard to any alternative definition thereunder). The Board may, in its sole
discretion and without a Participant’s consent, amend the definition of “Change
in Control” to conform to the definition of a “change in control event” under
Section 409A of the Code and the regulations thereunder.
(j)“Code” means the Internal Revenue Code of 1986, as amended, including any
applicable regulations and guidance thereunder.
(k)“Committee” means a committee of one (1) or more Directors to whom authority
has been delegated by the Board in accordance with Section 2(c).
(l)“Common Stock” means the common stock of the Company.
(m)“Company” means U.S. Auto Parts Network, Inc., a Delaware corporation.
(n)“Consultant” means any person, including an advisor, who is (i) engaged by
the Company or an Affiliate to render consulting or advisory services and is
compensated for such services, or (ii) serving as a member of the board of
directors of an Affiliate and is compensated for such services. However, service
solely as a Director, or payment of a fee for such service, will not cause a
Director to be considered a “Consultant” for purposes of the Plan.
Notwithstanding the foregoing, a person is treated as a Consultant under this
Plan only if a Form S-8 Registration Statement under the Securities Act is
available to register either the offer or the sale of the Company’s securities
to such person.
(o)“Continuous Service” means that the Participant’s service with the Company or
an Affiliate, whether as an Employee, Director or Consultant, is not interrupted
or terminated. A change in the capacity in which the Participant renders service
to the Company or an Affiliate as an Employee, Director or Consultant or a
change in the Entity for which the Participant renders such service, provided
that there is no interruption or termination of the Participant’s service with
the Company or an Affiliate, will not terminate a Participant’s Continuous
Service; provided, however, that if the Entity for which a Participant is
rendering services ceases to qualify as an Affiliate, as determined by the
Board, in its sole discretion, such Participant’s Continuous Service will be
considered to have terminated on the date such Entity ceases to qualify as an
Affiliate. For example, a change in status from an Employee of the Company to a
Consultant of an Affiliate or to a Director will not constitute an interruption
of Continuous Service. To the extent permitted by law, the Board or the chief
executive officer of the Company, in that party’s sole discretion, may determine
whether Continuous Service will be considered interrupted in the case of (i) any
leave of absence approved by the Board or chief executive officer, including
sick leave, military leave or any other personal leave, or (ii) transfers
between the Company, an Affiliate, or their successors. Notwithstanding the
foregoing, a leave of absence will be treated as Continuous Service for purposes
of vesting in an Award only to such extent as may be provided in the Company’s
leave of absence policy, in the written terms of any leave of absence agreement
or policy applicable to the Participant, or as otherwise required by law.
(p)“Corporate Transaction” means the consummation, in a single transaction or in
a series of related transactions, of any one or more of the following events:


19

--------------------------------------------------------------------------------





(i)a sale or other disposition of all or substantially all, as determined by the
Board, in its sole discretion, of the consolidated assets of the Company and its
Subsidiaries;
(ii)a sale or other disposition of more than fifty percent (50%) of the
outstanding securities of the Company;
(iii)a merger, consolidation or similar transaction following which the Company
is not the surviving corporation; or
(iv)a merger, consolidation or similar transaction following which the Company
is the surviving corporation but the shares of Common Stock outstanding
immediately preceding the merger, consolidation or similar transaction are
converted or exchanged by virtue of the merger, consolidation or similar
transaction into other property, whether in the form of securities, cash or
otherwise.
If required for compliance with Section 409A of the Code, in no event will an
event be deemed a Corporate Transaction if such event is not also a “change in
the ownership of” the Company, a “change in the effective control of” the
Company, or a “change in the ownership of a substantial portion of the assets
of” the Company, each as determined under Treasury Regulations Section
1.409A-3(i)(5) (without regard to any alternative definition thereunder). The
Board may, in its sole discretion and without a Participant’s consent, amend the
definition of “Corporate Transaction” to conform to the definition of a “change
in control event” under Section 409A of the Code and the regulations thereunder.
(q)“Covered Employee” will have the meaning provided in Section 162(m)(3) of the
Code.
(r)“Director” means a member of the Board.
(s)“Disability” means, with respect to a Participant, the inability of such
Participant to engage in any substantial gainful activity by reason of any
medically determinable physical or mental impairment that can be expected to
result in death or that has lasted or can be expected to last for a continuous
period of not less than twelve (12) months, as provided in Sections 22(e)(3) and
409A(a)(2)(c)(i) of the Code, and will be determined by the Board on the basis
of such medical evidence as the Board deems warranted under the circumstances.
(t)“Effective Date” means the effective date of this Plan document, which is the
date of the annual meeting of stockholders of the Company held in 2016, provided
that this Plan is approved by the Company’s stockholders at such meeting.
(u)“Employee” means any person employed by the Company or an Affiliate. However,
service solely as a Director, or payment of a fee for such services, will not
cause a Director to be considered an “Employee” for purposes of the Plan.
(v)“Entity” means a corporation, partnership, limited liability company or other
entity.
(w)“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.
(x)“Exchange Act Person” means any natural person, Entity or “group” (within the
meaning of Section 13(d) or 14(d) of the Exchange Act), except that “Exchange
Act Person” will not include (i) the Company or any Subsidiary of the Company,
(ii) any employee benefit plan of the Company or any Subsidiary of the Company
or any trustee or other fiduciary holding securities under an employee benefit
plan of the Company or any Subsidiary of the Company, (iii) an underwriter
temporarily holding securities pursuant to an offering of such securities, (iv)
an Entity Owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their Ownership of stock of the Company,
or (v) any natural person,


20

--------------------------------------------------------------------------------





Entity or “group” (within the meaning of Section 13(d) or 14(d) of the Exchange
Act) that, as of the Effective Date, is the Owner, directly or indirectly, of
securities of the Company representing more than fifty percent (50%) of the
combined voting power of the Company’s then outstanding securities.
(y)“Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i)If the Common Stock is listed on any established stock exchange or traded on
any established market, the Fair Market Value of a share of Common Stock will
be, unless otherwise determined by the Board, the closing sales price for such
stock as quoted on such exchange or market (or the exchange or market with the
greatest volume of trading in the Common Stock) on the date of determination, as
reported in a source the Board deems reliable.
(ii)Unless otherwise provided by the Board, if there is no closing sales price
for the Common Stock on the date of determination, then the Fair Market Value
will be the closing sales price on the last preceding date for which such
quotation exists.
(iii)In the absence of such markets for the Common Stock, the Fair Market Value
will be determined by the Board in good faith and in a manner that complies with
Sections 409A and 422 of the Code.
(z)“Full Value Award” means (i) a stock award granted under the Prior Plans or
(ii) a Stock Award, in each case that is not an Appreciation Award.
(aa)“Incentive Stock Option” means an option granted pursuant to Section 5 that
is intended to be, and that qualifies as, an “incentive stock option” within the
meaning of Section 422 of the Code.
(ab)“Non-Employee Director” means a Director who either (i) is not a current
employee or officer of the Company or an Affiliate, does not receive
compensation, either directly or indirectly, from the Company or an Affiliate
for services rendered as a consultant or in any capacity other than as a
Director (except for an amount as to which disclosure would not be required
under Item 404(a) of Regulation S-K promulgated pursuant to the Securities Act
(“Regulation S-K”)), does not possess an interest in any other transaction for
which disclosure would be required under Item 404(a) of Regulation S-K, and is
not engaged in a business relationship for which disclosure would be required
pursuant to Item 404(b) of Regulation S-K, or (ii) is otherwise considered a
“non-employee director” for purposes of Rule 16b-3.
(ac)“Nonstatutory Stock Option” means an option granted pursuant to Section 5
that does not qualify as an Incentive Stock Option.
(ad)“Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act.
(ae)“Option” means an Incentive Stock Option or a Nonstatutory Stock Option to
purchase shares of Common Stock granted pursuant to the Plan.
(af)“Option Agreement” means a written agreement between the Company and a
holder of an Option evidencing the terms and conditions of an Option grant. Each
Option Agreement will be subject to the terms and conditions of the Plan.
(ag)“Other Stock Award” means an award based in whole or in part by reference to
the Common Stock which is granted pursuant to the terms and conditions of
Section 6(d).


21

--------------------------------------------------------------------------------





(ah)“Other Stock Award Agreement” means a written agreement between the Company
and a holder of an Other Stock Award evidencing the terms and conditions of an
Other Stock Award grant. Each Other Stock Award Agreement will be subject to the
terms and conditions of the Plan.
(ai)“Outside Director” means a Director who either (i) is not a current employee
of the Company or an “affiliated corporation” (within the meaning of Treasury
Regulations promulgated under Section 162(m) of the Code), is not a former
employee of the Company or an “affiliated corporation” who receives compensation
for prior services (other than benefits under a tax-qualified retirement plan)
during the taxable year, has not been an officer of the Company or an
“affiliated corporation,” and does not receive remuneration from the Company or
an “affiliated corporation,” either directly or indirectly, in any capacity
other than as a Director, or (ii) is otherwise considered an “outside director”
for purposes of Section 162(m) of the Code.
(aj)“Own,” “Owned,” “Owner,” “Ownership” means a person or Entity will be deemed
to “Own,” to have “Owned,” to be the “Owner” of, or to have acquired “Ownership”
of securities if such person or Entity, directly or indirectly, through any
contract, arrangement, understanding, relationship or otherwise, has or shares
voting power, which includes the power to vote or to direct the voting, with
respect to such securities.
(ak)“Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(al)“Performance Cash Award” means an award of cash granted pursuant to the
terms and conditions of Section 6(c)(ii).
(am)“Performance Criteria” means the one or more criteria that the Board will
select for purposes of establishing the Performance Goals for a Performance
Period. The Performance Criteria that will be used to establish such Performance
Goals may be based on any one of, or combination of, the following as determined
by the Board: (i) earnings (including earnings per share and net earnings); (ii)
earnings before interest, taxes and depreciation; (iii) earnings before
interest, taxes, depreciation and amortization; (iv) earnings before interest,
taxes, depreciation, amortization and legal settlements; (v) earnings before
interest, taxes, depreciation, amortization, legal settlements and other income
(expense); (vi) earnings before interest, taxes, depreciation, amortization,
legal settlements, other income (expense) and stock-based compensation; (vii)
earnings before interest, taxes, depreciation, amortization, legal settlements,
other income (expense), stock-based compensation and changes in deferred
revenue; (viii) total stockholder return; (ix) return on equity or average
stockholder’s equity; (x) return on assets, investment, or capital employed;
(xi) stock price; (xii) margin (including gross margin); (xiii) income (before
or after taxes); (xiv) operating income; (xv) operating income after taxes;
(xvi) pre-tax profit; (xvii) operating cash flow; (xviii) sales or revenue
targets; (xix) increases in revenue or product revenue; (xx) expenses and cost
reduction goals; (xxi) improvement in or attainment of working capital levels;
(xxii) economic value added (or an equivalent metric); (xxiii) market share;
(xxiv) cash flow; (xxv) cash flow per share; (xxvi) share price performance;
(xxvii) debt reduction; (xxviii) implementation or completion of projects or
processes; (xxix) user satisfaction; (xxx) stockholders’ equity; (xxxi) capital
expenditures; (xxxii) debt levels; (xxxiii) operating profit or net operating
profit; (xxxiv) workforce diversity; (xxxv) growth of net income or operating
income; (xxxvi) billings; (xxxvii) bookings; (xxxviii) the number of users,
including but not limited to unique users; (xxxix) employee retention; and
(xxxx) to the extent that an Award is not intended to comply with Section 162(m)
of the Code, other measures of performance selected by the Board.
(an)“Performance Goals” means, for a Performance Period, the one or more goals
established by the Board for the Performance Period based upon the Performance
Criteria. Performance Goals may be based on a Company-wide basis, with respect
to one or more business units, divisions, Affiliates, or business segments, and
in either absolute terms or relative to the performance of one or more
comparable companies


22

--------------------------------------------------------------------------------





or the performance of one or more relevant indices. Unless specified otherwise
by the Board (i) in the Award Agreement at the time the Award is granted or (ii)
in such other document setting forth the Performance Goals at the time the
Performance Goals are established, the Board will appropriately make adjustments
in the method of calculating the attainment of Performance Goals for a
Performance Period as follows: (1) to exclude restructuring and/or other
nonrecurring charges; (2) to exclude exchange rate effects; (3) to exclude the
effects of changes to generally accepted accounting principles; (4) to exclude
the effects of any statutory adjustments to corporate tax rates; (5) to exclude
the effects of any “extraordinary items” as determined under generally accepted
accounting principles; (6) to exclude the dilutive effects of acquisitions or
joint ventures; (7) to assume that any business divested by the Company achieved
performance objectives at targeted levels during the balance of a Performance
Period following such divestiture; (8) to exclude the effect of any change in
the outstanding shares of common stock of the Company by reason of any stock
dividend or split, stock repurchase, reorganization, recapitalization, merger,
consolidation, spin-off, combination or exchange of shares or other similar
corporate change, or any distributions to common stockholders other than regular
cash dividends; (9) to exclude the effects of stock based compensation and the
award of bonuses under the Company’s bonus plans; (10) to exclude costs incurred
in connection with potential acquisitions or divestitures that are required to
be expensed under generally accepted accounting principles; (11) to exclude the
goodwill and intangible asset impairment charges that are required to be
recorded under generally accepted accounting principles; and (12) to exclude the
effect of any other unusual, non-recurring gain or loss or other extraordinary
item. In addition, the Board retains the discretion to reduce or eliminate the
compensation or economic benefit due upon attainment of Performance Goals and to
define the manner of calculating the Performance Criteria it selects to use for
such Performance Period. Partial achievement of the specified criteria may
result in the payment or vesting corresponding to the degree of achievement as
specified in the Stock Award Agreement or the written terms of a Performance
Cash Award.
(ao)“Performance Period” means the period of time selected by the Committee (or,
to the extent that an Award is not intended to qualify as “performance-based
compensation” under Section 162(m) of the Code, the Board or the Committee) over
which the attainment of one or more Performance Goals will be measured for the
purpose of determining a Participant’s right to and the payment of a Performance
Stock Award or a Performance Cash Award. Performance Periods may be of varying
and overlapping duration, at the sole discretion of the Committee (or Board, if
applicable).
(ap)“Performance Stock Award” means a Stock Award granted under the terms and
conditions of Section 6(c)(i).
(aq)“Plan” means this U.S. Auto Parts Network, Inc. 2016 Equity Incentive Plan.
(ar)“Restricted Stock Award” means an award of shares of Common Stock which is
granted pursuant to the terms and conditions of Section 6(a).
(as)“Restricted Stock Award Agreement” means a written agreement between the
Company and a holder of a Restricted Stock Award evidencing the terms and
conditions of a Restricted Stock Award grant. Each Restricted Stock Award
Agreement will be subject to the terms and conditions of the Plan.
(at)“Restricted Stock Unit Award” means a right to receive shares of Common
Stock which is granted pursuant to the terms and conditions of Section 6(b).
(au)“Restricted Stock Unit Award Agreement” means a written agreement between
the Company and a holder of a Restricted Stock Unit Award evidencing the terms
and conditions of a Restricted Stock Unit Award grant. Each Restricted Stock
Unit Award Agreement will be subject to the terms and conditions of the Plan.


23

--------------------------------------------------------------------------------





(av)“Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(aw)“Rule 405” means Rule 405 promulgated under the Securities Act.
(ax)“Securities Act” means the Securities Act of 1933, as amended.
(ay)“Stock Appreciation Right” or “SAR” means a right to receive the
appreciation on Common Stock that is granted pursuant to the terms and
conditions of Section 5.
(az)“Stock Appreciation Right Agreement” or “SAR Agreement” means a written
agreement between the Company and a holder of a Stock Appreciation Right
evidencing the terms and conditions of a Stock Appreciation Right grant. Each
Stock Appreciation Right Agreement will be subject to the terms and conditions
of the Plan.
(ba)“Stock Award” means any right to receive Common Stock granted under the
Plan, including an Incentive Stock Option, a Nonstatutory Stock Option, a Stock
Appreciation Right, a Restricted Stock Award, a Restricted Stock Unit Award, a
Performance Stock Award or any Other Stock Award.
(bb)“Stock Award Agreement” means a written agreement between the Company and a
Participant evidencing the terms and conditions of a Stock Award grant. Each
Stock Award Agreement will be subject to the terms and conditions of the Plan.
(bc)“Subsidiary” means, with respect to the Company, (i) any corporation of
which more than fifty percent (50%) of the outstanding capital stock having
ordinary voting power to elect a majority of the board of directors of such
corporation (irrespective of whether, at the time, stock of any other class or
classes of such corporation will have or might have voting power by reason of
the happening of any contingency) is at the time, directly or indirectly, Owned
by the Company, and (ii) any partnership, limited liability company or other
entity in which the Company has a direct or indirect interest (whether in the
form of voting or participation in profits or capital contribution) of more than
fifty percent (50%).
(bd)“Ten Percent Stockholder” means a person who Owns (or is deemed to Own
pursuant to Section 424(d) of the Code) stock possessing more than ten percent
(10%) of the total combined voting power of all classes of stock of the Company
or any Affiliate.






24